                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

     Pennsylvania National Mutual       )            JUDGMENT IN CASE
     Casualty Insurance Company,        )
                                        )
              Plaintiff(s),             )           3:18-cv-00561-KDB-DCK
                                        )
                  vs.                   )
                                        )
  Portrait Homes-Oak Bluff LLC et al,   )
                                        )
             Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 18, 2019 Order.

                                               September 18, 2019
